UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7748



WILLIAM HENRY HARRISON,

                Plaintiff - Appellant,

          v.


BRYON HERBEL, Doctor; SALLY JOHNSON, Doctor; JEAN ZULA,
Doctor; STEVEN DEWALDT; MOSES, Lieutenant; FEDERAL BUREAU OF
PRISONS; UNITED STATES OF AMERICA,

                Defendants - Appellees,

          and


UNKNOWN BLACK LIEUTENANT; 10 UNKNOWN CORRECTIONS OFFICERS;
2 UNKNOWN CORRECTIONS NURSES,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-ct-00550-D)


Submitted:   May 30, 2008                   Decided:   June 12, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
William Henry Harrison, Appellant Pro Se. David T. Huband, BUREAU
OF PRISONS, Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

          William   Henry   Harrison   appeals   the   district   court’s

orders: (1) dismissing this action arising under the Federal Tort

Claims Act, the Freedom of Information Act, 42 U.S.C. §§ 1983,

1985, and 1986 (2000), Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1981), and North Carolina state

law; and (2) denying his motions for reconsideration.             We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.        Harrison v.

Herbel, No. 5:05-ct-00550-D (E.D.N.C. July 17, 2007; filed Oct. 10,

entered Oct. 11, 2007; Nov. 6, 2007; Mar. 4, 2008).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                 -3-